IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DONALD DETTERMAN,1                       §
                                             §     No. 100, 2020
           Petitioner Below,                 §
           Appellant,                        §
                                             §
           v.                                §     Court Below–Family Court
                                             §     of the State of Delaware
    BERNIE MAXWELL,                          §
                                             §     File No. CS12-01800
           Respondent Below,                 §     Petition No. 19-14552
           Appellee.                         §


                               Submitted: December 18, 2020
                                Decided: January 26, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the Family Court record,

we find it evident that the judgment of the Family Court should be affirmed on the

basis of and for the reasons assigned in its February 27, 2020 bench ruling and order.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).